58000: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58000


Short Caption:PRECIADO (EDWARD) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C251430Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/19/2013How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantEdward PreciadoThomas F. PitaroLisa A. Rasmussen
							(Law Office of Lisa Rasmussen)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						



14-04700: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/22/2011Filing FeeAppeal Filing fee waived. Criminal.


03/22/2011Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to all counsel.) PRECIADO - C25143011-08788




03/22/2011Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days.11-08790




03/22/2011Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days11-08792




04/26/2011Notice/IncomingFiled Substitution of Attorneys.  Lisa Rasmussen substituting for Thomas F. Pitaro, Esq.11-12283




05/03/2011Order/ProceduralFiled Order.  Attorney Lisa Rasmussen Substitution of Attorney or a Supplement due:  10 days.11-13086




05/13/2011Notice/IncomingFiled Supplement to Substitution of Attorney.11-14303




05/17/2011Order/ProceduralFiled Order Approving Substitution of Counsel and Setting Briefing Schedule.  The clerk of this court shall remove Thomas Pitaro as counsel for appellant.  Case Appeal Statement and Rough Draft Transcript Request due:  10 days.  Fast Track Statement due:  50 days.11-14604




06/09/2011Order/ProceduralFiled Order.  Case Appeal Statement and Request for Rough Draft Transcripts due:  10 days.11-17075




06/20/2011Notice of Appeal DocumentsFiled Case Appeal Statement.11-18373




06/21/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/5/09; 3/31/09; 7/28/09; 8/25/09; 11/16/09; 1/20/10; 3/10/10; 3/24/10; 4/28/10; 10/6/10; 11/3/10; 11/10/10; 11/17/10; 11/29/10; 12/1/10; 12/6/10; 12/7/10; 12/8/10; 12/9/10; 12/10/10; 12/13/10; 12/14/10; 12/15/10; 12/16/10; 12/17/10; 12/20/10; 12/21/10; 12/22/10; 2/23/11.  To Court Reporter: Kiara Schmidt; Cheryl Carpenter; Lara Corcoran; Maureen Schorn.11-18380




07/07/2011MotionFiled Motion for Extension of Time to File Fast Track Statement.11-20157




07/08/2011TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: February 5, 2009.11-20391




07/08/2011Order/ProceduralFiled Order Granting Motion.  Fast Track Statement and Appendix due:  60 days.11-20430




07/14/2011TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 3/31/09, 7/28/09, and 8/25/09.11-21154




08/25/2011TranscriptFiled Notice from Court Reporter. Renee Silvaggio stating that the requested transcripts were delivered.  Dates of transcripts: December 6 thru 10, 2010 and February 23, 2011.11-25896




09/07/2011MotionFiled Motion for Extension of Time to File Fast Track Statement and Appendix; and for Orders to Show Cause (Second Request).11-27051




09/19/2011TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: None listed.11-28496




09/28/2011Order/ProceduralFiled Order Granting Motion and Regarding Transcripts.  Fast Track Statement and Appendix due:  November 7, 2011.  Court Reporter Renee Silvaggio's Certificate of Delivery due:  14 days.11-29520




10/20/2011Order/ProceduralFiled Order Re: Transcripts. Court Reporter Renee Silvaggio: Certificate of delivery due: 14 days.11-32427




10/27/2011TranscriptFiled Notice from Court Reporter. Renee Silvaggio stating that the requested transcripts were delivered.  Dates of transcripts:  April 28, 2010.11-33203




11/08/2011MotionFiled Motion for Extension of Time to File Fast Track Statement and Appendix (Third Request).11-34338




11/15/2011Order/ProceduralFiled Order Granting Motion. Appellant: Fast Track Statement and Appendix due: December 22, 2011.11-35114




12/27/2011MotionFiled Motion for Extension of Time to File Fast Track Statement and Appendix (Fourth Request).11-39601




01/09/2012Order/ProceduralFiled Order Granting Motion. Appellant: Fast Track Statement and Appendix due: February 20, 2012.12-00724




02/21/2012MotionFiled Motion for Extension of Time to File  Fast Track Statement and Appendix (Fifth Request).12-05516




03/02/2012Order/ProceduralFiled Order Granting Motion. Fast track statement and appendix due: March 23, 2012.12-06795




03/26/2012MotionFiled Motion to Supplement the Record and/or for the Court to Take Judicial Notice.12-09422




03/26/2012MotionFiled Motion for Over Length Fast Track Statement and Full Briefing.12-09423




03/26/2012Fast Track BriefReceived Fast Track Statement (via E-Flex). (REJECTED PER 4/12/12 ORDER).


03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 1.12-09426




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 2.12-09427




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 3.12-09428




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 4.12-09429




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 5.12-09432




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 6.12-09433




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 7.12-09434




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 8.12-09435




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 9.12-09436




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 10.12-09437




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 11.12-09438




03/26/2012AppendixFiled Appendix to Fast Track Statement Vol 12.12-09439




04/12/2012Order/ProceduralFiled Order Denying Motion to Take Judicial Notice and Granting Motion for Full Briefing. The clerk of this court shall reject the fast track statement received via E-Flex on March 26, 2012. Appellant: 30 days to file an opening brief. Respondent: 30 days from the filing of the opening brief to file and serve the answering brief. Fn1[Counsel need not file a new appendix and may utilize the fast track appendix previously filed in this court.]12-11809




05/14/2012MotionFiled Motion to Make Rejected Fast-Track Statement Part of the Appellate Record.12-15193




05/14/2012MotionFiled Motion for Over Length Opening Brief.12-15384




05/14/2012MotionFiled Amended Motion for Over Length Opening Brief.12-15385




05/14/2012BriefReceived Appellant's Opening Brief (via E-Flex). (FILED PER 6/14/12 ORDER).


06/14/2012Order/ProceduralFiled Order Granting Motions to Exceed Page Limit. The clerk of this court shall file the opening brief received via E-Flex on May 14, 2012. Respondent: 30 days to file the answering brief.12-18693




06/14/2012BriefFiled Appellant's Opening Brief.12-18694




06/15/2012Order/ProceduralFiled Order Denying Motion.12-18834




07/16/2012MotionFiled Motion to Extend Time to File Answering Brief.12-22312




07/16/2012Notice/OutgoingIssued Notice Motion Approved.   Answering Brief due August 15, 2012.12-22314




08/15/2012MotionFiled Motion to Extend Time to File Answering Brief (Second Request).12-25627




08/15/2012Order/ProceduralFiled Order Granting Motion. Answering brief due: September 14, 2012.12-25706




09/14/2012MotionFiled Motion for Leave to File Answering Brief in Excess of Type Volume Limitations.12-29222




09/14/2012BriefReceived Respondent's Answering Brief (via E-Flex). (FILED PER ORDER 9/18/12)


09/14/2012AppendixFiled Appendix to Answering Brief.12-29223




09/18/2012Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the answering brief received via E-Flex on September 14, 2012. Appellant: Reply brief due: 30 days.12-29472




09/18/2012BriefFiled Respondent's Answering Brief.12-29473




10/19/2012MotionFiled Appellant's Motion for Extension of Time to File Reply Brief.12-33198




10/22/2012Order/ProceduralFiled Order Granting Motion. Reply brief due: December 3, 2012.12-33394




12/04/2012MotionFiled Appellant's Motion for Reconsideration of Order Denying Motion to Take Judicial Notice.12-38085




12/04/2012MotionFiled Appellant's Motion to Exceed Page Limit for Reply Brief. (Reply brief attached) (DETACHED REPLY BRIEF AND FILED PER ORDER 1/11/13)12-38086




12/04/2012AppendixFiled Supplemental Appendix to Appellant's Reply Brief.12-38139




12/05/2012MotionFiled Appellant's Motion to Supplement the Record With and / or For Judicial Notice of Photographs of Already-Admitted Evidence.12-38238




12/05/2012ExhibitReceived Exhibits to Appellant's Motion to Supplement the Record With and / or For Judicial Notice of Already-Admitted Evidence. (REJECTED PER ORDER 1/11/13)


01/11/2013Order/ProceduralFiled Order Granting Motion in Part. Appellant has filed a motion for reconsideration of an order denying his motion to take judicial notice. He asks the court to take judicial notice of exhibits 1-3 and 5-7 that were attached to his motion filed on March 26, 2012. We conclude that Exhibits 1 and 3 are appropriate for judicial notice and grant the motion to those exhibits. Because exhibit 6 does not appear to be relevant, the motion is denied as to that exhibit. We conclude that Exhibits 2 and 5 are appropriate for judicial notice and grant the motion as to those exhibits. Exhibit 7 is a summary order filed in this case, denying a motion to settle the trial record. The motion therefore is denied as to Exhibit 7.13-01194




01/11/2013Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to supplement the record with or for the court to take judicial notice of photographs. The motion is denied.13-01200




01/11/2013Order/ProceduralFiled Order Granting Motion. The clerk of this court shall detach the reply brief from the motion filed on December 4, 2012, and file it.13-01201




01/11/2013BriefFiled Appellant's Reply Brief.13-01202




01/11/2013Case Status UpdateBriefing Completed/To Screening.


09/19/2013Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.13-27966




09/19/2013Case Status UpdateSubmitted for Decision.


02/13/2014Opinion/DispositionalFiled Authored Opinion. . "Affirmed." Before Gibbons, Douglas and Saitta, JJ. Author: Douglas, J.  Majority: Gibbons/Douglas/Saitta. 130 Nev. Adv. Opn. No. 6. SNP1314-04700




03/04/2014Post-Judgment PetitionFiled Petition for Rehearing.14-06958




03/11/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  15 days.14-07697




03/25/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.14-09426




04/30/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).14-14005




05/07/2014Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration.14-14660




05/30/2014Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Respondent: 15 days to file an answer to the petition. We stay issuance of remittitur in this appeal pending resolution of the petition for en banc reconsideration.14-17490




06/16/2014Post-Judgment PetitionFiled Answer to Petition for En Banc Reconsideration.14-19735




07/31/2014Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC14-25052




08/25/2014RemittiturIssued Remittitur.14-27919




08/25/2014Case Status UpdateRemittitur Issued/Case Closed


09/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on August 28, 2014.14-27919